United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1160
                                   ___________

John V. Leoni,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
Kenneth S. Apfel,                       *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: March 25, 1999

                               Filed: May 17, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      John V. Leoni appeals from the final judgment entered in the District Court1 for
the District of Minnesota granting summary judgment in favor of the Social Security
Commissioner, thereby affirming the Commissioner&s decision to deny Leoni’s
application for disability insurance benefits. For reversal, Leoni argues the
administrative law judge overlooked certain evidence concerning Leoni’s back

      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, adopting the report and recommendation of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
impairment, and erred in evaluating his mental impairments. For the reasons discussed
below, we affirm the judgment of the district court.

       Upon carefully reviewing the record, we conclude that the findings of the
administrative law judge with regard to Leoni’s back impairment are supported by
substantial evidence in the record as a whole. In particular, while the medical evidence
shows Leoni met some of the criteria outlined in Listing § 1.05C of 20 C.F.R. Pt. 404
Subpt. P., App. 1, discussing vertebrogenic disorders, the medical evidence does not
show Leoni’s back impairment met all the specified criteria of that listed impairment.
See Marciniak v. Shalala, 49 F.3d 1350, 1353 (8th Cir. 1995) (for claimant to establish
his impairment matches listing at § 1.05C, it must meet all specified medical criteria).
In addition, statements of Leoni’s treating physician and others established that after
Leoni was involved in two automobile accidents in August 1992, he could not perform
his past work, which included heavy lifting, but he retained the functional capacity to
perform a wide range of light jobs, as identified by the vocational expert who testified
at Leoni’s hearing. See Ostronski v. Chater, 94 F.3d 413, 417 (8th Cir. 1996)
(physician’s opinions that claimant retained ability to perform modified range of
exertionally light work provided substantial evidence to support administrative law
judge’s finding that claimant did not meet any listed impairment presumed to be
disabling). We also conclude that Leoni waived his challenge to the findings about his
mental impairment by not presenting the issue to the district court. See Misner v.
Chater, 79 F.3d 745, 746 (8th Cir. 1996). Accordingly, we affirm the judgment of the
district court.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-